Citation Nr: 1529116	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-33 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to specially adapted housing

Entitlement to automobile or adaptive equipment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from August to November 1979.  He served on active duty from August 1980 to September 1983 and from July 2003 to March 2005, including service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in relevant part, denied entitlement to special home adaptation grant, entitlement to automobile and adaptive equipment or adaptive equipment only, and entitlement to specially adapted housing.  

The Veteran initially appealed issues of entitlement to a higher disability rating for fibromyalgia, as denied in April 2010 rating decision; and entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD) and atrial fibrillation, and entitlement to service connection for breathing problems, as decided in an August 2006 rating decision.  He did not, however, perfect an appeal with respect to the issue of entitlement to service connection for breathing problems, following issuance of a September 2008 statement of the case, and he specifically excluded the issue of entitlement to a higher disability rating for fibromyalgia from his November 2013 substantive appeal.  Cf. 38 C.F.R. § 20.302(b) (2014).  Increased ratings of 30 percent for atrial fibrillation and 70 percent for PTSD were granted in an October 2007 rating decision.  In his notice of disagreement the Veteran had stated that these were the ratings he was seeking.  The newly assigned ratings were deemed to satisfy the Veteran's appeal with respect to those claims.  See AB v. Brown, 6 Vet. App. 35 (1993) (although a claimant is presumed to be seeking the maximum benefit available, he may choose to limit the claim or appeal to a lesser benefit).  Therefore, neither of these issues is properly before the Board.

The issues of entitlement to automobile or adaptive equipment and entitlement to specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The Veteran's service-connected disabilities do not include or result in anatomical loss or loss of use of both hands; and he does not have permanent and total disability due to blindness in both eyes with 5/200 visual acuity or less, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.


CONCLUSION OF LAW

The criteria for a special home adaptation grant are not met. 38 U.S.C.A. §§ 2101, 5017 (West 2014); 38 C.F.R. §§ 3.809a (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  An August 2009 VCAA letter advised the Veteran as to evidence needed to substantiate a claim for a special home adaptation grant.  The facts regarding this claim, however, are not in dispute, and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  The VCAA, therefore, is inapplicable and need not be considered with regard to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

II.  Special Home Adaptation Grant 

Entitlement to a special home adaptation grant requires that the evidence show permanent and total service-connected disability that either results in blindness in both eyes with 5/200 visual acuity or less, or involves the anatomical loss or loss of use of both hands, or certain deep partial and full thickness or subdermal burns, or residuals of an inhalation injury.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).

In the Veteran's case, service connection is in effect for loss of use of the bilateral feet due to weakness, rated as 100 percent disabling; PTSD, rated as 70 percent disabling; fibromyalgia, rated as 40 percent disabling; right ankle instability/Achilles tendonitis, currently rated as noncompensable; bilateral plantar fasciitis, currently rated as noncompensable; right rotator cuff impingement, rated as 10 percent disabling; right knee patellofemoral degeneration, currently rated as noncompensable; tinnitus, rated as 10 percent disabling; gastroesophageal reflux disease, rated as 10 percent disabling; and atrial fibrillation, currently rated as noncompensable.  The Veteran's combined schedular disability rating has been 100 percent since March 26, 2009.

The Veteran's service-connected disabilities do not include or result in anatomical loss or loss of use of both hands.  While medical evidence indicates that he has weakness of the bilateral upper extremities, he is not service connected for any hand or upper extremity disabilities, and he has not alleged that he has a service connected disability manifested by anatomical loss or loss of use of both hands due to service-connected disability. 

The Veteran further does not have permanent and total disability due to blindness in both eyes with 5/200 visual acuity or less.  While the medical evidence does not include results of any recent visual acuity testing, the Veteran is not service connected for an eye disability and he has not asserted any visual impairment.

Lastly, the Veteran does not have permanent and total disability due to deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  Neither the lay nor medical evidence provide any indication that the Veteran is disabled due to either of these conditions, and service connection is not in effect for either of these conditions.  

In sum, while the Veteran has a 100 percent disability rating, it is undisputed that the he does not have a permanent and total service-connected disability that includes the anatomical loss or loss of use of both hands, or due to blindness in both eyes with 5/200 visual acuity or less, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  The record does not include any evidence, to include medical evidence and lay statements, to indicate that he has permanent and total disability due to anatomical loss or loss of use of both hands, or due to blindness in both eyes with 5/200 visual acuity or less, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  

As the Veteran does not meet the criteria of 38 C.F.R. § 3.809a(b) for a special home adaptation grant, the claim must be denied based on the lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

Entitlement to a special home adaptation grant is denied.


REMAND

As noted, service connection is in effect for loss of use of the Veteran's bilateral feet.  If permanent, these disabilities would meet criteria for entitlement to automobile or adaptive equipment and specially adapted housing.  The evidence, however, is unclear with respect to whether his loss of use of the feet is permanent.  Entitlement to service connection for the loss of use of the feet was deemed to be the result of an undiagnosed illness, based on the results of an October 2013 VA examination.  The November 2013 rating decision that granted service connection for the loss of the bilateral feet instructed the Veteran that because the nature and course of an undiagnosed illness were unpredictable, a follow-up examination was to be conducted in approximately two years; and therefore, his assigned evaluation was not considered permanent at that time.  A medical opinion is needed as to the permanence of the loss of use of the feet.  Cf. 38 C.F.R. § 4.2 (2014).

VA treatment records associated with the claims file note that the Veteran received VA treatment in August 2011, that an electromyography was conducted in December 2011, and that he was to be referred to Indiana University for a consultation with a neuromuscular specialist after a July 2013 VA neurological consultation.  VA treatment records dated between August 2010 and January 2013, and treatment records dated since January 2013, are not of record.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated between August 2010 and January 2013, and since January 2013 from indicated facilities.

2.  Obtain records of the Veteran's treatment pertaining to loss of use of the feet at Indiana University.  Ask the Veteran to submit any needed authorization.

3.  Then, schedule the Veteran for an examination to determine whether the Veteran has permanent loss of use of his feet.  Loss of use is defined as no useful function other than that which would be equally well served by amputation at the site of election with prosthesis in place.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether the Veteran has permanent loss of use of the feet.

The examiner must provide reasons for opinions as to whether there is loss of use of the feet and whether such loss is permanent, considering the Veteran's reports.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


